Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 1 of 15 PageID #: 7150




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

       GREE, INC.,                                           §
                                                             §
                                                             §
                         Plaintiff,                          §
                                                             §
       v.                                                    §      CIVIL ACTION NOS. 2:19-CV-00200-JRG
                                                             §                        2:19-CV-00237-JRG
       SUPERCELL OY,                                         §                        2:19-CV-00310-JRG
                                                             §                        2:19-CV-00311-JRG
                         Defendant.                          §



                                            MEMORANDUM ORDER

                 Before the Court are motions in all of the above-captioned cases 1 entitled Defendant

   Supercell Oy’s Motion to Exclude the Testimony of GREE, Inc.’s Damages Expert, Stephen

   Becker (the “Motions”) filed by Defendant Supercell Oy (“Supercell”). Dkt. No. 154 in Case No.

   2:19-cv-200-JRG-RSP (“the -200 case”), Dkt. No. 140 in Case No. 2:19-cv-237-JRG-RSP (“the -

   237 case”), Dkt. No. 117 in Case No. 2:19-cv-310-JRG-RSP (“the -310 case”), and Dkt. No. 123

   in Case No. 2:19-cv-311-JRG-RSP. Having considered the Motions, the Court finds that they

   should be DENIED.

            I.      BACKGROUND

                 In all of the above captioned cases, Plaintiff GREE, Inc. (“GREE”) filed complaints against

   Supercell alleging that Supercell infringes certain of its United States patents. Between all four

   cases, GREE alleges infringement of U.S. Patent Nos. 10,300,385 (the “’385 Patent”); 10,307,675



   1
    Both Supercell and GREE note that the parties filed identical motions and responsive briefing in all four above-
   captioned cases. (Case No. 2:19-cv-311-JRG-RSP, Dkt. No. 147 at 1 n.1; Case. No. 2:19-cv-311-JRG-RSP, Dkt. No.
   163 at 1 n.1). Accordingly, the Court will cite to the motion and responsive briefing as filed in Case No. 2:19-cv-200-
   JRG-RSP.
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 2 of 15 PageID #: 7151




   (the “’675 Patent”); 10,307,676 (the “’676 Patent”); 10,307,677 (the “’677 Patent”); 10,328,347

   (the “’347 Patent”); 10,335,683 (the “’683 Patent”); 10,328,346 (the “’346 Patent”); 10,355,689

   (the “’689 Patent”); 10,076,708 (the “’708 Patent”); 10,413,832 (the “’832 Patent”); 9,079,107

   (the “’107 Patent”); and 9,561,439 (the “’439 Patent”) (collectively, the “Asserted Patents”). (Dkt.

   No. 154 at 1 n.1; Dkt. Nos. 67, 128). GREE asserts that Supercell’s Clash of Clans, Clash Royale,

   and Hay Day mobile games infringe the Asserted Patents. (Dkt. No. 154 at 3). All three games—

   Clash of Clans, Clash Royale, and Hay Day—are free to play, generating revenue through optional

   in-game purchases. (Id.). The Asserted Patents claim different functionality; thus, GREE accuses

   different features in each of Clash of Clans, Clash Royale, and Hay Day, but not all features of

   these mobile games. (Id.). Each of these mobile games include many features that are not accused

   of infringement. (Id.).

          Dr. Becker is GREE’s damages expert. Dr. Becker opines that the structure of the

   reasonable royalty in this case is a running royalty expressed as a percentage of gross revenues

   from each of the accused Supercell games. (Dkt. No. 172-2 at ¶¶ 131–32; Dkt. No. 172-3 at ¶¶ 145–

   46; Dkt. No. 172-4 at ¶ 177; Dkt. No. 172-5 at ¶ 178). Dr. Becker determined the appropriate

   royalty would be a percentage of the gross revenues of Supercell’s accused games because

   Supercell does not track revenue earned from any one feature. (Dkt. No. 172 at 12). To calculate

   the appropriate royalty, Dr. Becker relies on survey data from GREE’s survey expert, Dr. Neal.

   (Id. at 3). Dr. Neal surveyed players of the accused games to measure awareness, importance, and

   usage of the accused features. (Id.). Dr. Becker also relies on opinions from Dr. Akl, GREE’s

   technical expert, to determine the comparability of various asserted features. (Id. at 10).

          In each case, Dr. Becker used Dr. Neal’s survey data to calculate the incremental revenue

   impact of each accused feature by calculating the percentage reduction in play time given the



                                                     2
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 3 of 15 PageID #: 7152




   removal of each accused feature based on the survey data. (Dkt. No. 172-2 at ¶¶ 123–25; Dkt. No.

   172-3 at ¶¶ 133–34; Dkt. No. 172-4 at ¶¶ 128–29; Dkt. No. 172-5 at ¶¶ 153–54). Dr. Becker also

   calculated the “elasticity measure” 2 of time spent in a game versus revenue and combined this

   elasticity measure with the estimated decrease in playing time among users to generate a marginal

   revenue impact for each feature (“play less” players). (Dkt. No. 172 at 3–4). Dr. Becker also noted

   that some players would spend more time playing the game if the asserted feature was removed

   from the game (“play more” players). (Dkt. No. 172-2 at ¶¶ 126–28; Dkt. No. 172-3 at ¶¶ 135–37;

   Dkt. No. 172-4 at ¶¶ 130–32; Dkt. No. 172-5 at ¶¶ 155–57). Using a logit model, Dr. Neal’s survey

   reports also indicated that each additional feature of a game rated as being “important” was

   associated with a percentage increase in the predicted likelihood of a player being a paying player.

   (Dkt. No. 172 at 3–4). Dr. Becker used this information to calculate the incremental revenue

   associated with each accused feature. (Id.). From this information, Dr. Becker concluded that the

   parties would consider a range of revenue impact values in determining an appropriate reasonable

   royalty: (1) net “play more” players against “play less” players; (2) “play less” players only; and

   (3) rates generated by the logit model. (Id. at 4–5).

           Dr. Becker used these three values as a starting point for his calculations. Dr. Becker then

   made further adjustments to values to account for the contribution of non-patented features and

   other incremental costs to Supercell tied to revenue. (Id. at 5). Taking all the foregoing into account

   and based upon Dr. Becker’s analysis of the Georgia-Pacific factors, Dr. Becker then opined that

   the parties would have agreed to a midpoint of the range of revenue impact values. (Id.).

           Dr. Becker performed the above analysis for all Asserted Patents, but his analysis of the

   ’346 Patent in the -237 case differed slightly. (Id.). Unlike the other features at issue, the feature


   2
    “Elasticity measure” provides a measure of the percentage change in revenue for each percent change in time spent
   playing the game. (Dkt. No. 172 at 3).

                                                           3
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 4 of 15 PageID #: 7153




   accused of infringing the ’346 Patent is not optional. (Id.). Instead it is used by all Clash Royale

   players. (Id.). Dr. Akl’s opines that the Asserted Patents related to the eight optional features of

   Clash Royale are technologically comparable to the ’346 Patent. (Id. at 5, 10). Relying on this

   opinion, Dr. Becker opines that in determining the average incremental revenue impact of the

   feature accused of infringing the ’346 Patent, the parties would have referenced the average

   incremental revenue impact of the eight comparable Clash Royale features surveyed under the

   same methodology. (Id. at 5). Using this as a starting point, Dr. Becker then adjusted the rate for

   the ’346 Patent based on his analysis under the Georgia-Pacific factors. (Dkt. No. 172-3 at ¶¶ 216–

   230).

            Supercell now moves to strike Dr. Becker’s damages opinions as being based on unreliable

   methodologies in violation of FRE 702 and Daubert.

      II.      LEGAL STANDARD

            a. Expert Witnesses

            A qualified expert witness may offer opinion testimony if: (a) the expert’s scientific,

   technical, or other specialized knowledge will help the trier of fact to understand the evidence or

   to determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony

   is the product of reliable principles and methods; and (d) the expert has reliably applied the

   principles and methods to the facts of the case. Fed. R. Evid. 702.

            “[T]he Rules of Evidence—especially Rule 702” require that judges act as gatekeepers to

   ensure “that an expert’s testimony both rests on a reliable foundation and is relevant to the task at

   hand.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). However, “[t]he inquiry

   envisioned by Rule 702 is . . . a flexible one.” Id. at 594; see also Kumho Tire Co. v. Carmichael,

   526 U.S. 137, 150 (1999) (“Daubert makes clear that the factors it mentions do not constitute a



                                                     4
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 5 of 15 PageID #: 7154




   ‘definitive checklist or test.’”). While the party offering the expert bears the burden of showing

   that the testimony is reliable, it “need not prove to the judge that the expert’s testimony is correct

   . . . .” Johnson v. Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 1999) (citing Moore v. Ashland Chem.

   Inc., 151 F.3d 269, 276 (5th Cir. 1998)). Ultimately, “the question of whether the expert is credible

   or the opinion is correct is generally a question for the fact finder, not the court.” Summit 6, LLC

   v. Samsung Elecs. Co., 802 F.3d 1283, 1296 (Fed. Cir. 2015) (citing Apple Inc. v. Motorola, Inc.,

   757 F.3d 1286, 1314 (Fed. Cir. 2014), overruled in part not relevant here by Williamson v. Citrix

   Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015)). “Vigorous cross-examination, presentation of

   contrary evidence, and careful instruction on the burden of proof are the traditional and appropriate

   means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596 (citation omitted).

          “The reliability prong [of Daubert] mandates that expert opinion ‘be grounded in the

   methods and procedures of science and … be more than unsupported speculation or subjective

   belief.’” Johnson, 685 F.3d at 459 (quoting Curtis v. M&S Petroleum, Inc., 174 F.3d 661, 668 (5th

   Cir. 1999) (ellipsis in original)). “The relevance prong requires the proponent to demonstrate that

   the expert’s ‘reasoning or methodology can be properly applied to the facts in issue.” Id. (quoting

   Curtis, 174 F.3d at 668). But “[i]t is within the purview of a qualified expert to determine which

   evidence should be afforded significant weight, so long as he applies reliable principles and

   methods in making this determination.” Genband US LLC v. Metaswitch Networks Corp., No.

   2:14-cv-33-JRG-RSP, 2016 WL 125503, at *4 (E.D. Tex. Jan. 9, 2016). Further, experts may rely

   on other experts for expertise outside their field. Apple, 757 F.3d at 1321; see also TQP Dev., LLC

   v. 1-800-Flowers.com, Inc., No. 2:11-cv-248-JRG, 2015 WL 6694116, at *4 (E.D. Tex. Nov. 3,

   2015) (“Dr. Becker was entitled to rely upon Dr. Jaeger’s technical analysis when constructing his




                                                     5
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 6 of 15 PageID #: 7155




   damages model and presenting it to the jury, and the jury was free to judge the credibility of both

   experts.”).

          b. Damages

          Upon a finding of infringement, a patentee is entitled to “damages adequate to compensate

   for the infringement, but in no event less than a reasonable royalty for the use made of the invention

   by the infringer . . . .” 35 U.S.C. § 284. “A ‘reasonable royalty’ derives from a hypothetical

   negotiation between the patentee and the infringer when the infringement began.” ResQNet.com,

   Inc. v. Lansa, Inc., 594 F.3d 860, 868–69 (Fed. Cir. 2010) (citation omitted). A comprehensive

   (but unprioritized and often overlapping) list of relevant factors for a reasonable royalty calculation

   appears in Georgia–Pac. Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).

          “A patentee is only entitled to a reasonable royalty attributable to the infringing features.”

   Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 904 F.3d 965, 977 (Fed. Cir. 2018),

   cert. denied, 139 S. Ct. 1265 (2019). The patentee bears the burden of proving damages. Lucent

   Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009) (citations omitted). Thus, the

   patentee “must in every case give evidence tending to separate or apportion the defendant’s profits

   and the patentee’s damages between the patented feature and the unpatented features . . . .”

   Garretson v. Clark, 111 U.S. 120, 121 (1884). Accordingly, royalties must be apportioned between

   the infringing and non-infringing features of the product. Ericsson, Inc. v. D-Link Sys., Inc., 773

   F.3d 1201, 1226 (Fed. Cir. 2014); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1326 (Fed. Cir.

   2014); Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1318 (Fed. Cir. 2011); Lucent, 580

   F.3d at 1336–37. If the patentee fails to tie the theory to the facts of the case, the testimony is

   excluded. Uniloc USA, 632 F.3d at 1315.




                                                     6
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 7 of 15 PageID #: 7156




             “[A]pportionment can be addressed in a variety of ways, including ‘by careful selection of

   the royalty base to reflect the value added by the patented feature [or] … by adjustment of the

   royalty rate so as to discount the value of a product’s non-patented features; or by a combination

   thereof.” Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC, 879 F.3d 1332, 1348

   (Fed. Cir. 2018) (brackets and ellipsis in original) (quoting Ericsson, 773 F.3d at 1226). Therefore,

   there is “nothing inherently wrong with using the market value of the entire product [as a royalty

   base], especially when there is no established market value for the infringing component or feature,

   so long as the multiplier accounts for the proportion of the base represented by the infringing

   component or feature.” Id. (quoting Lucent, at 1339). An alternative to the general rule of

   apportionment is the entire market value. Power Integrations, 904 F.3d at 977–78 (citing VirnetX,

   767 F.3d at 1327). “The entire market value rule allows for the recovery of damages based on the

   value of an entire apparatus containing several features, when the feature patented constitutes the

   basis for consumer demand.” Lucent, 580 F.3d at 1336 (quoting TWM Mfg. Co. v. Dura Corp.,

   789 F.2d 895, 901 (Fed. Cir. 1986); see also Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1549

   (Fed. Cir. 1995) (en banc). Thus, no apportionment is required if the “patented technology drove

   demand for the entire product.” VirnetX, 767 F.3d at 1329.

      III.      ANALYSIS

             Supercell moves to strike Dr. Becker’s expert opinions on five bases: (1) Dr. Becker’s

   alternative starting points are unreliable; (2) Dr. Becker’s midpoint methodology is unreliable; (3)

   Dr. Becker’s opinions regarding the ’346 Patent are unreliable; (4) Dr. Becker failed to apportion

   his damages opinions based on the value attributable to the patented invention; and (5) Dr.

   Becker’s damages opinions regarding the “Copy Layout” feature in the -200 case are improper.

   The Court will address each in turn.



                                                     7
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 8 of 15 PageID #: 7157




      1. Dr. Becker’s Alternative Starting Point

          Supercell argues that the methodology Dr. Becker used in calculating the alternate starting

   point for the estimated incremental revenue impact based on Dr. Neal’s logit model is unreliable

   because neither of the two values that go into the calculation—likelihood of being a paying user

   and percentage of players who view a certain feature as important—are measures of gross

   revenues. (Dkt. No. 154 at 4–5). Supercell argues that missing from this calculation is any

   indication of how much additional revenue a given user is likely to contribute as a result of any

   certain feature. (Id. at 5). Supercell further argues that Dr. Becker’s alternative starting point is an

   artificial means of adjusting his royalty rates upward. (Id. at 6).

          GREE argues that Dr. Becker’s methodology is reliable and sufficiently tied to revenue.

   (Dkt. No. 172 at 6–7). GREE contends that each additional feature measured in Dr. Neal’s logit

   analysis and rated as being important was associated with a percentage increase in the predicted

   likelihood that a player would be a paying player. (Id. at 6). Accordingly, GREE argues that Dr.

   Becker’s analysis, using the percent increase in the likelihood of being a paying player multiplied

   by the percentage of playing respondents who indicated the accused feature was important,

   demonstrated that the inclusion of each accused feature is associated with a percentage of the gross

   revenues in each accused game. (Id. at 7). Additionally, GREE argues that Dr. Becker could not

   have determined how much additional revenue a given user is likely to contribute as a result of

   each feature, as Supercell suggests, because Supercell only keeps records of its gross revenues, not

   incremental revenue per feature of any particular game. (Id. at 7, 10).

          The Court finds that this disagreement goes to the weight of the evidence. Dr. Becker

   provided a basis for arriving at these values, and his analysis was based on uncontested data

   specific to each case. Supercell is free to address its concerns with Dr. Becker’s opinions during



                                                      8
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 9 of 15 PageID #: 7158




   cross-examination. Accordingly, Dr. Becker’s opinions as to his alternative starting points are

   based on a sufficiently reliable methodology and pass muster under Federal Rule of Evidence 702.

      2. Dr. Becker’s Midpoint Analysis

          Supercell argues that Dr. Becker’s midpoint methodology is unreliable and should be

   excluded. (Dkt. No. 154 at 6). Supercell argues that Dr. Becker purports to rely on survey data to

   establish the low and high end of the range of royalty values, but his decision to “split the

   difference” and adopt the midpoint lacks any reliable basis. (Id.). GREE argues that Dr. Becker

   did not simply just “split the difference.” (Dkt. No. 172 at 8). Rather, GREE argues that Dr.

   Becker’s decision to adopt the midpoint of the range of royalty values is based on his analysis of

   the Georgia-Pacific factors. (Id. at 8). After analyzing the Georgia-Pacific factors, Dr. Becker

   concluded that neither party would have had stronger bargaining power, and thus the parties were

   likely to meet at the midpoint. (Id.).

          The Court finds that Dr. Becker’s analysis of the Georgia-Pacific factors is sufficiently

   tied to the facts of the case to support his opinion that the parties in these cases would be most

   likely to settle on the midpoint of the range of royalty values. See Georgia–Pac., 318 F. Supp. at

   1120. As such, Dr. Becker’s midpoint analysis is based on a sufficiently reliable methodology and

   should not be excluded.

      3. Dr. Becker’s Opinions Regarding the ’346 Patent

          Supercell next takes issue with Dr. Becker’s calculation of the value of the feature accused

   of infringing the ’346 Patent. (Dkt. No. 154 at 8–11). Supercell argues that Dr. Becker failed to

   perform any analysis on this feature like it did for the other eight optional features of Clash Royale.

   (Id. at 8). Supercell argues that Dr. Becker’s attempt to convert his calculations based on survey

   data about the eight other optional features of Clash Royale to the feature accused of infringing



                                                     9
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 10 of 15 PageID #: 7159




   the ’346 Patent is flawed. (Id. at 9). It states that “[a]lthough Dr. Becker attempted to account for

   differences in usage, this adjustment fails to remedy the absence of any valuation of the feature

   itself.” (Id. (citing Uniloc USA, 632 F.3d at 1317 (“Beginning from a fundamentally flawed

   premise” results in a “fundamentally flawed conclusion.”))). Supercell further argues that GREE’s

   own survey expert cautioned against this method of calculation. (Id. at 10). Additionally, Supercell

   argues that while Dr. Becker relied on Dr. Akl, who found the patents that relate to the eight

   optional features technologically comparable to the ’346 Patent, Dr. Akl’s report is conclusory.

   (Id.). Therefore, it argues that Dr. Becker’s adoption of the average royalty rate of the eight

   optional features for the feature accused of infringing the ’346 Patent should fail because “alleging

   a loose or vague comparability between different technologies or licenses does not suffice.”

   LaserDynamics, Inc. v. Quanta Comput., Inc., 694 F.3d 51, 79 (Fed. Cir. 2012).

          GREE responds that Dr. Becker could not rely on survey data concerning the feature

   accused of infringing the ’346 Patent because that feature is not optional but is used by 100% of

   Clash Royale users. (Dkt. No. 172 at 2). GREE argues that attempting to seek survey data on a

   game that did not use this feature would not provide helpful data because it would essentially

   provide data on something other than the infringing technology. (Id.). Accordingly, GREE

   contends that Dr. Becker considered the evidence, consulted with GREE’s technical and survey

   experts, and analyzed the comparable eight optional features of Clash Royale to arrive at

   appropriate royalty rate for the ’346 Patent. (Id. at 10). Further, GREE argues that Dr. Neal did not

   caution against Dr. Becker’s methodology of using data on eight optional features to inform the

   royalty rate of one un-surveyed feature, but rather the wholesale replacement of data from one

   surveyed feature to another surveyed feature. (Id. at 11). GREE also points out that Dr. Becker

   relied on GREE’s technical expert, Dr. Akl, who opined that the patents related to the eight



                                                    10
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 11 of 15 PageID #: 7160




   optional features were technically comparable to the ’346 Patent to account for the difference in

   the accused features. (Id. at 10). Thus, it argues that Supercell’s complaint is not a methodology

   challenge, but rather an attack on the evidence. (Id. at 10–11).

          The Court finds that Dr. Becker’s testimony concerning this issue rests on a sufficiently

   reliable foundation if it is assumed that the asserted patents are all technologically comparable.

   Dr. Becker is not a technical expert. Therefore, it was proper as well as logical that he would rely

   on Dr. Akl, a technical expert, who concluded that the patents are technologically comparable. It

   is perfectly acceptable for experts to rely on other experts. Apple, 757 F.3d at 1321 (“Experts

   routinely rely upon other experts hired by the party they represent for expertise outside of their

   field.”); see also TQP Dev., 2015 WL 6694116, at *4. Furthermore, Dr. Akl’s testimony is not at

   issue in this motion. Therefore, this portion of Supercell’s motion fails because Dr. Becker

   reasonably relied on another expert’s opinions for comparability of the patents—opinions that are

   not at issue in this motion—and conducted a reliable analysis based on those opinions.

   Accordingly, the Court finds that Supercell’s challenge to Dr. Becker’s opinions on this basis fails

   and should be and is denied.

      4. Dr. Becker’s Apportionment

          Supercell also takes issue with the fact that GREE uses Supercell’s gross revenues for its

   royalty base. Supercell argues that this constitutes a failure to apportion in violation of the entire

   market value rule as well as an improper reference that violates the Federal Circuit’s “evidentiary

   principle” regarding damages.

          a. Entire Market Value

          Supercell first argues that Dr. Becker used Supercell’s total revenues (i.e., the entire market

   value) of the accused games as his royalty base. After collecting Supercell’s entire revenues as the



                                                    11
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 12 of 15 PageID #: 7161




   royalty base, Dr. Becker multiplied the total revenue by a percentage purporting to represent the

   “value” of a feature of the Asserted Patents. Supercell contends that the entire market value rule

   only “allows for the recovery of damages based on the value of an entire apparatus containing

   several features, when the feature patented constitutes the basis for consumer demand.” Lucent,

   580 F.3d at 1336 (citation omitted). Yet, Dr. Becker admits that the accused features do not drive

   customer demand and are just a few “out of many elements of the game that contribute to its

   success.” (Dkt. No. 172-2 at ¶ 165). In line with this reasoning, Supercell contends that the Federal

   Circuit has rejected the assertion that apportioning just the royalty rate, as opposed to the royalty

   base, is allowed. (Dkt. No. 154 at 13 (citing Uniloc USA, 632 F.3d at 1320; VirnetX, 767 F.3d at

   1327–29)). Supercell therefore argues that Dr. Becker’s use of the Supercell’s total revenues as his

   royalty base is a failure to apportion the royalty base in violation of the entire market value rule.

          GREE responds that the royalty rate was apportioned to separate the contribution of each

   Asserted Patent from the contributions of the non-patented elements of the Supercell games. (Dkt.

   No. 172-2 at ¶¶ 165–66, 195–200; Dkt. No. 172-3 at ¶¶ 178–79, 202–206; Dkt. No. 172-4 at

   ¶¶ 168–69, 198–203; Dkt. No. 172-5 at ¶¶ 211–12, 238–243, 270–73, 300–303.) It contends that

   starting an apportionment analysis with revenue or profit does not violate the entire market value

   rule. (Dkt. No. 172 at 13–14 (citing Exmark Mfg., 879 F.3d at 1349; Lucent, 530 F.3d at 1325)).

   GREE explains that the only revenue data Supercell maintains is based on its gross revenues for

   all money spent by users on its games. (Id. at 12). Supercell does not track revenue of the accused

   features, does not have any prior comparable licenses, and does not have any valid non-infringing

   alternatives. (Id.). Therefore, GREE has no other revenue data from which a royalty base can be

   determined.




                                                    12
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 13 of 15 PageID #: 7162




          The Court agrees with GREE. Dr. Becker conducted an apportionment analysis. This alone

   makes the entire market value exception inapplicable as it is an alternative to apportionment.

   Essentially, the entire market value rule holds that no apportionment is needed since “the feature

   patented constitutes the basis for consumer demand.” Lucent, 580 F.3d at 1336. If this demanding

   showing is made, the patentee can request the entire market value of the infringing product. Dr.

   Becker does not suggest this—instead he simply begins with the gross revenues of Supercell’s

   products and apportions from there. As described above, Dr. Becker’s preferred royalty rates pass

   muster as Dr. Becker took care to apportion his rates so they would only include the infringing

   features of the allegedly infringing products. Therefore, Dr. Becker performed a sufficient

   apportionment analysis even if his royalty base was Supercell’s gross revenues. This is especially

   true since there are no established market values for the allegedly infringing features or, at the very

   least, Supercell has not provided these values to GREE or the Court.

          As to Supercell’s argument that the royalty base must be apportioned, the Federal Circuit

   has stated that apportionment can be addressed in a variety of ways, including “by careful selection

   of the royalty base to reflect the value added by the patented feature [or] . . . by adjustment of the

   royalty rate so as to discount the value of a product’s non-patented features; or by a combination

   thereof.” Exmark Mfg., 879 F.3d at 1348 (quoting Ericsson, 773 F.3d at 1226). Thus, “[t]here is

   nothing inherently wrong with using the market value of the entire product [as a royalty base],

   especially when there is no established market value for the infringing component or feature, so

   long as the multiplier accounts for the proportion of the base represented by the infringing

   component or feature.” Id. (quoting Lucent, 580 F.3d at 1339). As the reproduced quotations make

   clear, the Federal Circuit allows a high royalty base when, as here, it is combined with a royalty

   rate that takes the high base into account and the facts do not reasonably present other alternatives.



                                                     13
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 14 of 15 PageID #: 7163




          b. Overall Product Revenues

          Supercell also argues that Dr. Becker’s reference to Supercell’s overall product revenues

   should also be excluded because it violates the Federal Circuit’s “evidentiary principle” regarding

   damages. (Dkt. No. 154 at 14 (citing Ericsson, 773 F.3d at 1226–27)). It argues that Dr. Becker’s

   reliance on the entire market value of Supercell’s games lacks any correlation to the value of the

   features that are claimed in GREE’s patents, citing Federal Circuit cases that purportedly hold that

   a patentee cannot offer a large number to the jury in order to make their damage request seem more

   reasonable. (Id. (citing Ericsson, 773 F.3d at 1226–27; LaserDynamics, 694 F.3d at 68; Uniloc,

   632 F.3d at 1320; VirnetX, 767 F.3d at 1327–28)). GREE responds that, as an initial matter, the

   issue of whether testimony about Supercell’s total product revenues should be excluded is not a

   proper Daubert objection. (Dkt. No. 172 at 14). It further argues that Dr. Becker’s conclusions as

   to the correct reasonable royalty rates in this case are based on the incremental value each accused

   feature adds to Supercell’s games in accordance with Federal Circuit case law. (Id. (citing

   Ericsson, 773 F.3d at 1226)).

          The Court finds that Dr. Becker’s use of Supercell’s gross revenues is appropriate. As

   mentioned above, GREE has no other revenue data from which a royalty base can be determined

   nor does Supercell provide Dr. Becker an alternative method he could use. Essentially, Supercell

   is asking the Court to prevent GREE from putting on a damages case. The Court declines the

   invitation. This is not a situation where GREE chose an inappropriately large number to skew the

   damages horizon and make its damage request seem more reasonable. Instead, the gross revenues

   data is the best available data, making GREE’s use of it appropriate. Accordingly, Supercell’s

   request to strike Dr. Becker’s opinions regarding Supercell’s gross revenues due to his purported

   failure to apportion damages to the value attributable to the patented inventions is denied.



                                                   14
Case 2:19-cv-00310-JRG-RSP Document 188 Filed 02/11/21 Page 15 of 15 PageID #: 7164




       5. Dr. Becker’s Opinions Regarding the “Copy Layout” Feature in the -200 case

             Lastly, Supercell argues that Dr. Becker should be precluded from arguing that GREE is

   entitled to a royalty in the -200 case for the alleged infringement of Clash of Clans because GREE

   accused the same features of infringing U.S. Patent No. 9,597,594 in an earlier case. (Dkt. No. 154

   at 15); See Case No. 2:19-cv-71-JRG. As such, Supercell argues that GREE is estopped from

   seeking damages on this basis as it would result in an impermissible double recovery. (Dkt.

   No. 154 at 15). GREE argues that Dr. Becker’s opinions in the -200 case also relate to the

   Create/Save Layout feature, which could not have been a stand-alone accused feature in the earlier

   case and is therefore not estopped here. (Dkt. No. 172 at 15). Moreover, GREE argues that

   Supercell cannot assert double recovery because it has not satisfied the judgment from the first

   case. (Id.).

             The Court finds that whether GREE’s claims for infringement in the -200 case are proper
   .
   is not appropriately the subject of this motion under FRE 702 or Daubert. Accordingly, the Court

   finds that Supercell’s challenge to Dr. Becker’s opinions on this basis fails and should be and is

   denied.

       IV.        CONCLUSION

             Accordingly, and in light of the foregoing, the Court DENIES Supercell’s Motions Dkt.

   No. 154 in Case No. 2:19-cv-200-JRG-RSP, Dkt. No. 140 in Case No. 2:19-cv-237-JRG-RSP,

   Dkt. No. 117 in Case No. 2:19-cv-310-JRG-RSP, and Dkt. No. 123 in Case No. 2:19-cv-311-JRG-

   RSP.      SIGNED this 3rd day of January, 2012.
             SIGNED this 11th day of February, 2021.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
                                                   15
